      Case: 1:19-cv-06415 Document #: 34 Filed: 02/27/20 Page 1 of 2 PageID #:584




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 AARON MCCLENON, et al.,                            Case No. 1:19-cv-06415

                Petitioners,                        Honorable Mary M. Rowland

 v.

 POSTMATES INC.,

                Respondent.


                           MOTION FOR LEAVE TO WITHDRAW

        Pursuant to this Court’s Local Rule 83.17, the undersigned attorney, Tom Kayes, moves

this Court for leave to withdraw his appearance as counsel in this matter for Petitioners. The

undersigned will be ending his employment with Keller Lenkner LLC, and will not be in a position

to continue his involvement in this matter. Petitioners will not be prejudiced by the withdrawal of

the undersigned because they will continue to be represented by other attorneys of record from

Keller Lenkner. Service should continue to be made upon the remaining attorneys appearing in

this case. Accordingly, the undersigned respectfully requests leave to withdraw.

Dated: February 27, 2020                             Respectfully submitted,

                                                     /s/ Tom Kayes
                                                     Ashley Keller (#6300171)
                                                       ack@kellerlenkner.com
                                                     Travis Lenkner (#6311545)
                                                       tdl@kellerlenkner.com
                                                     Tom Kayes (#6315461)
                                                       tk@kellerlenkner.com
                                                     KELLER LENKNER LLC
                                                     150 N. Riverside Plaza, Suite 4270
                                                     Chicago, Illinois 60606
                                                     (312) 741-5220

                                                     Attorneys for Petitioners
    Case: 1:19-cv-06415 Document #: 34 Filed: 02/27/20 Page 2 of 2 PageID #:585




                               CERTIFICATE OF SERVICE

      I certify that I caused the foregoing document to be served on all ECF-registered counsel

via the Court’s CM/ECF system on February 27, 2020.



 Dated: February 27, 2020                   /s/ Tom Kayes




                                               2
